El Juez Asociado SR. Wolf,
emitió la opinión del tribunal.
El apelante, que es un varón adulto, fué denunciado por haber acometido y agredido a Milagros Morales que es una mujer, pegándole con las manos y los pies, agarrándola por el cuello, causándole varias contusiones en el cuerpo y las manos. La vista del caso tuvo lugar en la corte municipal, celebrándose luego el juicio de novo ante la corte de distrito donde el acusado fué declarado culpable de un delito de aco-metimiento y agresión grave y condenado a tres meses de cárcel.
El primer error que ha sido alegado se refiere a que la denuncia no está jurada-debidamente. No consta, que esta cuestión haya sido promovida en la corte inferior. De todos modos la denuncia fué jurada por la denunciante aunque del documento aparece que un policía firmó por ella.
El segundo error alegado consiste en la negativa de la corte a admitir prueba tendente a acreditar el número de veces que la denunciante había padecido de ataques. El Fiscal había ofrecido prueba con el .objeto de mostrar el hecho de haber sido tirada la denunciante contra el suelo . por el apelante durante la lucha en que se hallaban, y que ella fué agredida por el acusado mientras estaba en el suelo. La defensa había presentado prueba tendente a demostrar que Milagros Morales, o sea la denunciante, cayó al suelo con un ataque. La corte se negó a admitir prueba con el fin de acreditar el número de ataques, por el fundamento de no ser perito médico el testigo que declaraba. No aparece de modo claro la pertinencia o materialidad de la prueba ofre-cida. Es una cuestión de sentido común como también un *753principio de evidencia, qne la mera prueba de actos anterio-res o delitos no tiende a establecer la existencia de nn acto posterior o delito'. Si la idea de la defensa era probar qne la denunciante tenía la costumbre de fingir para así bacer ver que tenía un padecimiento, debió haberse ofrecido a acre-ditar ese extremo. La prueba de anteriores ataques no tiende a acreditar que la denunciante pretendía estar agredida. Si la teoría de la defensa era que la denunciante sufría de alguna enfermedad, entonces fué correcta la resolución de la corte de que el testigo no era perito, a falta de una promesa {offer) más terminante. El principio está condensado en el tomo 38 de Oye., página 1329. “Sise formula objeción a la pre-gunta dirigida al propio testigo de la parte deberá ir ésta acompañada de la promesa de lo que se quiere probar con la contestación del testigo, si se desea formular objeción a la eliminación de la pregunta, cuando el objeto de ésta no es claro y la pregunta no indica si la contestación del testigo sería material, pertinente o adecuada; pero cuando la pre-gunta muestra su objeto y la materialidad de la prueba que se trata de poner de manifiesto, no es necesario hacer la pro-mesa de probar.” En este caso no era manifiesto el propó-sito, particularmente porque la prueba tendía a mostrar que el acusado continuó atacando a la denunciante «después de estar ésta en el suelo. Algunos de los casos pertinentes son el de De Forest v. United States, 11 App. D. C., 461, en cuyo caso la corte dice:
“En tui estado posterior del juicio se trató a nombre de la de-fensa de poner de manifiesto por medio de un testigo que fué llamado por esa parte, el relato que a ella le hizo un testigo que antes había declarado y que fué llamado por el Fiscal, relativo a las razones por las cuales había declarado así. Esto fué rechazado, por la corte inferior por resultar que nadie más estaba presente durante la conver-sación. No es necesario que nos detengamos a considerar si el fun-damento que aquí se ha aducido para excluir la prueba propuesta era o nó correcto. Ciertamente que de los autos no aparece que haya habido error en cuanto a esto. No consta cómo podía ser pertinente en alguna forma la prueba propuesta. No existe promesa específica *754de prueba como debió haberse becbo, si es que el objeto era. basarse eu dicba prueba; siendo imposible inferir de los autos cuál es su objeto, a menos que éste fuera el de impugnar la credibilidad del anterior testigo; y para eso no se babía establecido base suficiente •en el interrogatorio becho al testigo que se trató de impugnar.”
Y también el de Pickford v. Talbott, 28 App. D. C., 505.
El único otro error que ha sido alegado es que la senten-cia no está sostenida por la prueba. Los abogados del ape-lante conocen bien la jurisprudencia de este tribunal en la cual se establece que cuando hay un conflicto en la prueba, como se admite que existe en este caso, deberá éste ser re-suelto por la corte inferior, pero alegan dos razones espe-ciales que someten a nuestra consideración en este caso. La primera es que los testigos de la acusación se contradicen virtualmente los unos a los otros. Podría admitirse esto y ■observarse todavía el principio de que tal conflicto debe ser resuelto por la corte inferiqr en la misma forma que cuando hay contradicción entre los testigos de una y otra parte. Pero .aunque hubo discrepancia en los detalles de cada una de las ■declaraciones de los testigos del gobierno, todas sus decla- . raciones tienden, sin embargo, a sostener la denuncia, o sea, que el apelante había agredido severamente a la denunciante. La otra materia especial es que los testigos de la acusación no son dignos de crédito por ser una prostituta la denun-ciante, completamente inmoral, uno de los testigos su que-rido, otro una mujer compañera suya, y todavía otra que era amiga de su querido. Estas objeciones van dirigidas al peso de la prueba. Llama la atención el apelante hacia el carácter más digno de crédito de sus propios testigos, pero el Fiscal alega que éstos eran guardias compañeros del ape-lante. Estos no estaban muy cerca del lugar del suceso y no presenciaron todos los hechos que fueron referidos por los testigos de la denunciante, de manera que la corte debe haber creído que ellos no vieron gran cosa de lo que pasó. La prueba presentada por ambas partes fué considerada o aqui-*755latada por la corte inferior, y no vemos qne Raya habido pasión, prejuicio n ’ otro elemento qne justifique una revo-cación.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. Hutchison disintió.